Title: To John Adams from William Perry, 15 December 1798
From: Perry, William
To: Adams, John



Sir
Annapolis Decr. 15th 1798

The General Assembly of the State of Maryland, composed of Characters selected by the various classes of it’s citizens, and possessed of a full knowledge of the sentiments of their constituents would, in this interesting crisis of public affairs, do little justice to their feelings, the interest of their Country, and to your virtue, in forbearing to express an entire and cordial approbation of the firm, temperate, and dignified measures of your Administration.
Called to the Presidency of the General Government, at a moment when the aspiring and venal rulers of France convulsed all Europe with a war prosecuted for plunder and aggrandisement, it was not difficult to foresee, that every species of artifice and intrigue, which talents could suggest, ambition excite, or avarice inflame, would be employed to disturb our happiness and peace, to cajole or force our Country into a war Prejudicial to our interests, and to render your administration painful, perplexing, and, if possible, odious to the people;
The destruction of religion, and encouragement of loose principles, were eminently calculated to create fit instruments for promoting divisions in, and paralizing the energies of other Governments: hence the unremitting, dark and insidious exertions, practised to divide us at home, whilst a lawless, vexatious, and predatory war plundered us abroad.
To prevent the repetition of aggressions not more flagitious than destitute of colourable pretext and to recall the Government of France to an honorable fulfilment of its political engagements in the true spirit of sincere amity; we have seen, with pride and pleasure, your ample, just, and pacific instructions to our Minister to demand reparation; in the accustomed forms of diplomatic negotiation; instead of the Directory’s meeting these amicable overtures, with pain and indignation, we have beheld insults heaped on injuries—our Ministers spurned with indignity—our Country threatened with the fate of Governments wantonly annihilated, and our Citizens treated as vassals and Slaves, who must basely purchase the privilege of stating their complaints. Conduct like this has torn the veil from the face of hypocrisy, and awakened the people of America from the delirium of unsuspecting friendship to rally round the Government of their adoption. We have seen with satisfaction Treaties declared no longer Obligatory, which were violated as often as the interest of individuals, or the caprice of a moment dictated; and we heartily approve of the protective measures of our Government, as well as the late regulations for internal quiet. Preparation for war is preservation of peace.
Having emancipated ourselves from Britain, and secured our liberties by one revolution we pledge ourselves not to sacrifice the blessings of Freedom at the shrine of France, and we will stand prepared to encounter her open hostilities, or counteract her yet more dangerous principles and intrigues; nor will we suffer ourselves to be lulled into a fatal security by the semblance of conciliatory language or measures, the result of insidious policy. We will support the Government of our choice, preserve our Independence and our rights, or perish in the attempt. But we fondly trust, that so long as the enjoyment of national liberty is secured, virtue and religion inculcated and practised, while the Government continues true to the people, and the people to themselves, we may defy the assaults of any power on earth, and look forward, under the protection of Heaven, to a continuance of the prosperity and happiness of our Country.
Adulation disgraces freemen, but the frank and undisguised expression of public sentiment is the most honorable reward an enlightened and virtuous Statesman can receive. Accept then, Sir, our assurances in behalf of the people of Maryland, that the wise and salutary principles of your administration inspire present confidence; and a retrospective view of your long and faithful services, your steady patriotism and well tried integrity, constitutes an ample pledge for the future rectitude of your conduct; and with wishes for your health and happiness, we earnestly hope your usefulness will long be continued to your Country.




W Perry.President of the SenateHenry H ChapmanSpeaker of the House of Delegates